—Order unanimously affirmed without costs. Memorandum: The proceeding is jurisdictionally defective for failure to serve a necessary party (see, Matter of Gadsen v Board of Elections, 57 NY2d 751; Matter of Wein v Molinari, 51 NY2d 717). Further, the proceeding was not timely commenced (see, Election Law § 16-102 [2]; Matter of Godzisz v Mohr, 197 AD2d 839; Matter of Ehle v Wallace, 195 AD2d 1086, lv denied 82 NY2d 653). We reach these issues because respondent was entitled to raise them as alternative grounds for sustaining the order (see, Town of Massena v Niagara Mohawk Power Corp., 45 NY2d 482, 488; see also, Parochial Bus Sys. v Board of Educ., 60 NY2d 539, 544-546). In view of our determination, we need not *887address the other issues raised on appeal. (Appeal from Order of Supreme Court, Monroe County, Siragusa, J. — Election Law.) Present — Callahan, J. P., Green, Pine, Davis and Boehm, JJ.